Exhibit 99.1 FOR FURTHER INFORMATION: AT THE COMPANY: AT FINANCIAL RELATIONS BOARD Bob Ende General Info: Marilynn Meek (212) 827-3773 Senior Vice President of Finance Investor Info: Susan Garland (212) 827-3775 COMFORCE Corporation (516) 437-3300 bende@comforce.com FOR IMMEDIATE RELEASE June 29, 2007 COMFORCE CORPORATION ANNOUNCES PARTIAL REDEMPTION OF 12% SENIOR NOTES Woodbury, NY – June 29, 2007 – COMFORCE Corporation (ASE: CFS), a leading provider of outsourced staffing management services, specialty staffing and consulting services, today reported that it has completed its previously announced plan to redeem $10,000,000 principal amount of 12% Senior Notes due December 1, 2010 at a redemption price equal to 103% of the principal amount, plus accrued interest.The total redemption price, including accrued interest from June 1, 2007 to the redemption date of June 28, 2007, was $10,390,000.The Company used loan proceeds under its bank credit facility to pay the redemption price. COMMENTS FROM MANAGEMENT “Our public debt now stands at $12.9 million as compared to $138.8 million in June 2000,” said John Fanning, Chairman and Chief Executive Officer of COMFORCE.“Based on current interest rates, we expect to save over $400,000 annually in interest expense as a result of this redemption.Going forward, we will continue to seek opportunities to reduce costs and improve our capital structure.” About COMFORCE COMFORCE Corporation is a leading provider of outsourced staffing management services that enable Fortune 1000 companies and other large employers to consolidate, automate and manage staffing, compliance and oversight processes for their contingent workforces.We also provide specialty staffing, consulting and other outsourcing services to Fortune 1000 companies and other large employers for their healthcare support services, technical and engineering, information technology, telecommunications and other staffing needs.We operate in three segments Human Capital Management Services, Staff Augmentation and Financial Outsourcing Services.The Human Capital Management Services segment provides consulting services for managing the contingent workforce through its PRO Unlimited® subsidiary.The Staff Augmentation segment provides healthcare support services, including RightSourcing® Vendor Management Services, Technical, Information Technology and Other Staffing Services.The Financial Outsourcing Services segment provides funding and back office support services to independent consulting and staffing companies. To view the Company’s web page visit www.comforce.com -More- We have made statements in this release, including the comments from management that are forward-looking statements such as expectations of our ability to borrow funds under our bank credit facility in order to complete the partial redemption of Senior Notes. These statements are only predictions based on our current expectations and projections about future events.Although we believe the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee our future results, nor will we undertake any obligation to update any of these statements.Factors which may cause our actual results to differ materially from those expressed or implied by the forward-looking statements include the following: · unfavorable global, national or local economic conditions that cause our customers to defer hiring contingent workers or reduce spending on the human capital management services and staffing that we provide; · significant increases in the effective rates of any payroll-related costs that we are unable to pass on to our customers; · increases in the costs of complying with the complex federal, state and foreign laws and regulations under which we operate, or our inability to comply with these laws and regulations; · our inability to collect fees due to the bankruptcy of our customers, including the amount of any wages we have paid to our employees for work performed for these customers; · our inability to keep pace with rapid changes in technology in our industry; · in that we place our employees in other workplaces, losses incurred by reason of our employees’ misuse of customer proprietary information, misappropriation of funds, discrimination, harassment, theft of property, accidents, torts or other claims; · increases in interest rates, which could significantly increase our interest expense under our bank credit facility; · our inability to successfully develop new services or enhance our existing services as the markets in which we compete grow more competitive; · unfavorable developments in our business may result in the necessity of writing off goodwill in future periods; · as a result of covenants and restrictions in the documents governing our Senior Notes and bank credit facility, or any future debt instruments, our inability to use available cash in the manner management believes will maximize shareholder value; or · any of the other factors described under “Risk Factors” in Item 1A of the Company’s annual report on Form 10-K for the year ended December 31, 2006 (a copy of which may be accessed through www.sec.gov or www.comforce.com). ###
